Citation Nr: 9914491	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had recognized military service as a New 
Philippine Scout from July 1946 to June 1949; he died 
May [redacted], 1987.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for the cause of the veteran's death based on the lack of new 
and material evidence.  In a decision dated in September 
1997, the Board reopened and remanded that claim for further 
development and de novo consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran died on May [redacted], 1987.

3.  At the time of his death, the veteran was service-
connected for anophthalmos/loss of the right eye/enucleation 
following trauma, evaluated as 40 percent disabling.  He had 
no other adjudicated service-connected disabilities.

4.  The testimony and documentary evidence, to include the 
death certificates of record, concluding that the veteran's 
service-connected disability caused or contributed to his 
death lack credibility and are not probative in the face of 
the remaining evidentiary record.

5.  The competent and probative evidence of record shows that 
the veteran died from liver disease and residuals thereof.  

6.  No disability incurred in or aggravated by service caused 
or contributed to the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The claims file contains service medical records that reflect 
in-service incurrence of a moderate concussion and laceration 
wound to the scalp.  The veteran was lethargic upon hospital 
admission and complained of headache; 
x-rays were negative for evidence of skull fracture.  The 
wound was closed by primary suture and subsequent service 
medical records reflect healing without sequelae or related 
diagnoses.  Service medical records also reflect right eye 
enucleation following a perforating laceration of the right 
cornea with rupture of the iris, subluxation of the corneal 
lens and prolapsing of the intraocular contents incurred as a 
result of flying rocks from an explosion in February 1949.  
The veteran was fitted for a prosthesis without in-service 
notations of any complications or sequelae.  Available 
service medical records are negative for notation of any 
liver disease.

In a rating decision dated in September 1949, the RO 
established service connection and assigned a 40 percent 
disability evaluation for anophthalmos/loss of the right 
eye/enucleation following trauma and further awarded the 
veteran special monthly compensation based on the anatomical 
loss of one eye.

The claims file is essentially negative for complaints of 
problems related to right eye enucleation for many years 
following discharge from service.  Correspondence dated in 
July 1953 includes the veteran's request for replacement of 
his right eye prosthesis after he lost it while swimming.  A 
medical statement received in July 1961 indicates that the 
veteran was experiencing irritation in the eye socket due to 
a broken prosthesis; the examining physician recommended 
replacement.  Reports of subsequent eye examinations indicate 
that the veteran complained of left eye vision problems, to 
include an immature cataract and seborrheic blepharitis, but 
were negative for notation of any problems residual to right 
eye enucleation.  

In a statement dated in March 1986, the veteran indicated 
that his right eye prosthetic would often loosen.  The report 
of VA examination conducted in February 1986 include notation 
of right eye enucleation with prosthesis, but is negative for 
any indication of sequelae.  In a statement dated in November 
1986, the veteran complained that the loss of his right eye 
made him dizzy and that everything seemed dark all around.  
He complained of an inability to walk alone due to the loss 
of his eyesight.

In a letter dated February 11, 1987, the veteran requested VA 
to "change my right eye ball, it always bleed and sometime 
it will fall."

A February 1987 certification from the Veterans Memorial 
Medical Center states that the veteran was admitted for 
treatment from February 9 up to February 17, 1987, with 
diagnoses of liver cirrhosis, alcoholism and a urinary tract 
infection.  A liver scan was referenced as revealing diffuse 
parenchymal disease.  Contemporaneous treatment records are 
associated with the claims file, reflecting two admissions in 
February 1987.  The veteran's symptoms included fever and 
chills with abdominal pain and jaundice.  His history was 
positive for alcohol use and weight loss, and physical 
examination revealed abdominal enlargement.  The liver 
parenchyma was hyperechoic with a band of sonolucency by 
ultrasound suggestive of ascites.  The clinical impression 
was to consider liver cirrhosis and ascites.  A liver scan 
was accomplished upon re-admission; results were consistent 
with diffuse parenchymal disease, probably cirrhosis.  The 
discharge summary noted evidence of pedal edema and abdominal 
enlargement of eleven-months' duration upon admission and 
that two months prior to admission the veteran had developed 
jaundice.  The discharge summary also includes a notation 
that the veteran was an alcoholic, consuming one glass of 
alcohol a day for 45 years with an increase in recent years 
until he reportedly stopped drinking three months prior to 
admission.  Final diagnoses were alcoholic liver cirrhosis; 
urinary tract infection and chronic bronchitis.  The veteran 
was discharged in March 1987 on antibiotics and was advised 
to avoid alcohol.

A March 1987 psychiatric report from Southern Islands Medical 
Center reflects complaints of headache, forgetfulness, 
irritability and inappropriate behavior.  The examining 
physician, A.C., M.D., noted the veteran's in-service history 
of head and eye injury, but noted that the veteran was 
nevertheless able to finish a law course after service 
discharge.  Mental status examination revealed a slight 
impairment in recent and remote memory.  The examiner 
commented that there were no other remarkable findings, but 
that the possibility of a beginning organic mental disorder 
secondary to senility could not be discounted.

Another medical certificate dated in March 1987 from Southern 
Islands Hospital and Medical Center indicates evaluation of 
the veteran for an immature left eye cataract and an 
artificial right eye.  No specific problems were noted with 
respect to the artificial right eye.

A May 1987 certification from the Southern Islands Medical 
Center indicates that the veteran was confined for liver 
cirrhosis and erysipelas of the right leg from April 27, 1987 
to May 4, 1987.

The claims file contains a letter from the veteran dated May 
7, 1987, in which he stated that his service-connected 
disability "(lost of right eye) is not getting worst."  He 
complained of having a cataract on his left eye and indicated 
that he would not have liver cirrhosis or erysipelas of the 
right leg if he had perfect sight.

The veteran died May [redacted], 1987.  Multiple death certificates 
are of record.  The first was signed by R.G., the Local Civil 
Registrar on May 27, 1987, and identified the cause of death 
as cancer of the liver; Dr. F. Ubas was identified as the 
attending physician.  The second death certificate, also 
signed by R.G., the Local Civil Registrar, is dated June 8, 
1987, and identifies the cause of death as cancer of the 
liver with bleeding of the right eye, possibly metastatic.

In a statement received June 23, 1987, the appellant reported 
that the veteran had had many problems with his right eye 
prosthesis falling out and getting infected.  She states that 
one month before his death he was confined to the hospital 
for liver cirrhosis and erysipelas of the right leg, which 
caused a severe headache.  She stated that the veteran 
stopped eating and had almost recovered from his sickness 
when suddenly his right eye began bleeding and that such 
caused his death.

In a medical statement signed and received in June 1987, L. 
Orlanes, M.D., reported having treated the veteran for 
bleeding of the right eye on May 8, 1987.  

In an undated certification Dr. L. Orlanes asserted having 
treated the veteran a few hours before his death and reported 
that the veteran's eyes were swollen and severely painful, 
that such "probably causes his death", and that internal 
right eye hemorrhage "must have contributed his cause of 
death".  Dr. L. Orlanes indicated that the certification was 
issued upon the request of the appellant in connection with 
her claim for VA benefits.

The claims file contains a joint affidavit signed in July 
1987 by N.L. and M. L., acquaintances of the veteran.  The 
affiants attest to the accuracy of Dr. Orlanes' medical 
report and assert that Dr. Ubas' findings were incorrect, 
stating that they viewed the veteran's body and were present 
at his death.

A statement dated July 20, 1987, signed by R. Obra and B. 
Costas, medical specialists associated with the Southern 
Islands Medical Center, Mental Ward with Diagnostic and 
Research Center, alleges treatment of the veteran on an out-
patient basis for organic brain syndrome secondary to a post-
traumatic head injury from March 11 to April 14, 1987.

In a statement dated September 14, 1987, F. Ubas, the 
Municipal Health Officer who was identified as the attending 
physician on the initial death certificate, stated that the 
diagnosis that appeared in the death certificate, cancer of 
the liver, was based only on the information provided by the 
veteran's son and that, based on the certification of the 
physicians who actually examined and treated the veteran 
immediately prior to his death, the actual probable cause of 
death was internal hemorrhage of the right eye secondary to 
organic brain syndrome as a result of post-traumatic head 
injury.

A third death certificate, dated March 30, 1988, and again 
signed by R.G., the Local Civil Registrar, was received in 
May 1988.  That death certificate identifies the cause of 
death as organic brain syndrome/severe bleeding of the right 
eye.

In a medical certification dated in April 1988, Dr. L. 
Orlanes again stated that he had treated the veteran a few 
hours before his death and that on physical examination the 
right upper and lower eyelids were swollen and bleeding, 
attributable to constant wearing of an ill-fitted artificial 
eye which caused irritation and infection and resulted in 
cellulitis of the lower and upper right eyelids and a 
systemic spread of infection which included the brain and 
finally resulted in his death.

In a statement dated in January 1993, Dr. Orlanes stated that 
the veteran was admitted to his clinic for swelling of the 
right eye.  Dr. Orlanes asserted that he had treated the 
veteran from June 1, 1978 to May 15, 1987, and that the 
veteran had the habit of removing his eye, playing with it 
and then returning it to the socket.  Per Dr. Orlanes, a few 
days prior to admission the veteran manifested a slight 
inflammation and swelling of the right eye orbit and its 
periphery associated with a moderate grade fever and pain.  
Dr. Orlanes stated the cause of death as cardiorespiratory 
arrest secondary to cavernous sinus thrombosis secondary to 
infection/septicemia of the right eye orbit.  In a sworn 
certification, also signed in January 1993, Dr. Orlanes 
stated that the veteran had been treated for 10 days prior to 
his death for inflammation of the right eye which did not 
respond to the medications given.  Dr. Orlanes reported 
making an emergency house visit on the date of the veteran's 
death, stating that the inflammation of his right eye was of 
such severity at that time as to definitely have had a 
material influence in accelerating death and was in itself of 
a progressive and debilitating nature that it could have 
necessarily affected vital organs in his body.

In a September 1993 affidavit, the veteran's son stated that 
he approached Dr. Ubas for a death certificate so that the 
veteran could be embalmed and that he gave the cause of death 
as maybe cancer of the liver, but told Dr. Ubas that he would 
return after consulting Dr. Orlanes.  The veteran's son 
stated that the veteran never suffered or complained of any 
liver ailment during his lifetime and that Dr. Ubas never 
treated the veteran.  In subsequent statements, including at 
the time of her September 1996 personal hearing, the 
appellant in essence stated that to her knowledge the veteran 
had no liver ailment and that he only complained of right eye 
problems up to and at the time of his death.

A fourth death certificate, dated September 29, 1993, six 
years after the veteran's death, was signed by P. B., the 
Local Civil Registrar, and again identifies the cause of the 
veteran's death as organic brain syndrome/severe bleeding of 
the right eye.

By medical certificate dated in July 1996, Dr. Orlanes re-
iterated the contentions previously described above, and, in 
September 1996, Dr. Orlanes submitted records showing right 
eye treatment from May 6, 1967 to May [redacted], 1987, the 
day of the veteran's death.  An entry dated May 6 shows a 
diagnosis of cellulitis of the upper and lower right eyelid 
with bleeding.  Medication was continued with slight initial 
improvement but no further response to treatment.  A May 14 
entry notes that the veteran had chills and a fever.  The 
final entry shows that Dr. Orlanes made an emergency house 
call on May [redacted] to find that the veteran had expired 
from sinus thrombosis due to septicemia.

In a statement dated in September 1996, Dr. Obra stated that 
the veteran was treated for organic brain syndrome secondary 
to a head injury from March to April 1987 but that the 
veteran's chart could not be located.  Based on recollection 
Dr. Obra stated that the veteran was manifesting unusual 
behavior like restlessness, irrelevant and incoherent speech 
and was given medication.  Dr. Obra repeated his assertion of 
such treatment in a certificate dated in July 1996.

In September 1997, the Board remanded this case for 
additional development.  In connection with that remand the 
RO contacted the Professional Regulations Commission and 
requested verification as to Dr. L. Orlanes' credentials.  In 
response, the Commission indicated that Dr. L. Orlanes' 
license was issued in 1967 and would expire in June 1999; and 
that he did not have, and had never had any disciplinary or 
adverse actions against his license.  

In January 1998, the RO received a letter from Dr. Ubas, who 
indicated that he never attended the veteran prior to his 
death and that the death certificate he signed was based on 
information provided by the appellant's son.

Thereafter, the RO received a fifth death certificate, dated 
in January 1998 and signed by P.B., the Municipal Civil 
Registrar.  The cause of death was listed as organic brain 
syndrome and severe bleeding of the right eye.

In a certification dated in December 1997, the Cebu Doctors' 
Hospital indicated that the veteran that there were no 
records of treatment of the veteran available.

A certification dated in December 1997 from Vicente Sotto 
Memorial Medical Center, (formerly Southern Islands Medical 
Center), states hospital records showed the veteran to have 
been confined for liver cirrhosis with erysipelas of the 
right leg from April 27, 1987 to May 4, 1987.  Also received 
were the treatment records from the Southern Islands Medical 
Center dated during that time period.  Those records reflect 
a diagnosis of hepatic encephalopathy secondary to liver 
cirrhosis and/or organic brain syndrome secondary to a post 
traumatic head injury and are negative for notation of right 
eye enucleation sequelae.  

The claims file contains a Report of Field Examination dated 
in May 1998.  The Field Examiner interviewed Dr. L. Orlanes.  
He admitted that the certification he had prepared was done 
in one sitting and upon the request of the claimant, and also 
admitted that the contents therein were only based on the 
information provided by the claimant.  Dr. L. Orlanes also 
admitted that he examined patients only on a consultation 
basis and that he has no equipment other than a stethoscope 
and a blood pressure monitor.  He indicated that he keeps no 
record of prescriptions or treatment.  He mentioned the he 
had examined the veteran but not for the alleged swollen 
right eye.

Upon interview the appellant re-iterated prior contentions 
relevant to the veteran's right eye problems prior to death.  
The Field Examiner noted that the appellant appeared 
exaggerated during the interview and tried to impress upon 
the Field Examiner that the veteran died due to service-
connected disability.

The Field Examiner noted that a record search revealed the 
veteran's admission to the Southern Island Medical Center on 
April 27, 1987 with an admitting diagnosis of hepatic 
encephalopathy secondary to liver cirrhosis and a final 
diagnosis of liver cirrhosis and erysipelas of the right leg, 
and that he was discharged on May 4, 1987, with his condition 
improved.  

Applicable Law and Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For the disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as liver cirrhosis, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

The initial matter for the Board's consideration is whether 
the appellant's claim is well grounded under 38 U.S.C.A. 
§ 5107 (West 1991).  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The 
Court has recently specified that where the claim at issue is 
service connection for the cause of death, the first element 
-- competent medical evidence of a current disability -- will 
always be met, as the current disability is by definition the 
condition that caused the veteran's death.  Ramey v. Brown, 9 
Vet. App. 40, 46 (1996). 

The evidentiary assertions made in support of the claim and 
the supporting evidence must be accepted as true for the 
purpose of determining whether a claim is well grounded, 
except where such assertion is inherently incredible or 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107.  Applying the King 
presumption of credibility for the limited purpose of 
ascertaining whether the claim is well-grounded, there is 
evidence of the veteran's death; evidence of a service-
connected disability; and medical evidence of a nexus between 
the two.  Further, all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Once a claim is determined well grounded, the Board has the 
duty to assess the credibility and weight to be given the 
evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) [quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)].  
The Board must determine whether evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board emphasizes that the King presumption of credibility 
no longer is applicable once a claim has been found to be 
well grounded.  Rather, the Board has the "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).

The evidence of record, reported in detail above, indicates 
that at the time of his death the veteran was service 
connected for an eye disability.  There was evidence of a 
head injury during service, although service connection was 
not in effect for such.  There was no evidence of liver 
problems during service, and the appellant evidently does not 
contend that the veteran had liver problems during service or 
that liver problems caused the veteran's death.

The Board begins its discussion by noting the disparity 
between the causes of death identified in the various death 
certificates of record.  The first death certificate shows 
the cause of death as cancer of the liver.  That certificate 
was dated closest in time to the veteran's death and Dr. Ubas 
was identified as the attending physician.  The second death 
certificate also identified Dr. Ubas as the attending 
physician and showed a cause of death as cancer of the liver 
with bleeding of the right eye, probably metastatic.  The 
Board third death certificate shows a cause of death as 
organic brain syndrome with severe bleeding of the right eye.  
Dr. Ubas was again identified as the attending physician.  A 
fourth death certificate, issued approximately six years 
after the veteran's death, listed organic brain syndrome with 
right eye bleeding as the cause of death.  A fifth death 
certificate, issued in January 1998, over a decade after the 
veteran's death, was similar, except that the right eye 
bleeding was again characterized as "severe".

The Board observes the evolution of these death certificates 
over the years, with the initial cause of death, liver 
disease, receding over time and the service-connected eye 
disease becoming ever more emphasized.

In a certification received in January 1998, Dr. Ubas 
indicated that he never attended the veteran prior to his 
death and that the information provided for the veteran's 
death certificate was based only on information provided by 
the veteran's son.  The record does not reflect that the 
veteran's son possesses a recognized degree of medical 
knowledge that would render his opinions on medical 
diagnoses, i.e., here the cause of the veteran's death 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Such is the 
case above.  Absent evidence that Dr. Ubas determined the 
cause of the veteran's death based on examination, medical 
principles or review of relevant medical records, the 
conclusions reached by that physician are of no probative 
value in establishing the cause of the veteran's death.

Pertinent to organic brain syndrome, the Board notes that 
Drs. Obra and Costas have indicated treatment of the veteran 
for organic brain syndrome in March 1987.  Notably, when 
asked to provide the veteran's chart, Dr. Obra was unable to 
locate it.  However the claims file does contain the actual 
psychiatric report prepared in March 1987.  Such shows that 
mental examination was unremarkable except for some memory 
impairment.  Dr. Costas concluded only that the possibility 
of a beginning organic mental disorder secondary to senility 
could not be discounted; that physician did not diagnosis 
organic brain syndrome.  The Board observes that 
"beginning" organic brain syndrome was thus identified 
approximately four decades after the veteran left service.

There is no competent diagnosis or clinical evidence of 
organic brain syndrome shown by in-service clinical records 
or examination.  Although the veteran's service medical 
records do document a head injury, there was no evidence of 
fracture and service records indicate no sequelae or related 
diagnoses therefrom.  Nor is there any medical evidence of 
organic brain syndrome for many decades after service.  
Indeed, Dr. Costas, in his report, noted the veteran's post-
service ability to complete continued education and otherwise 
function.  Thus, even were the Board to accept organic brain 
syndrome as a direct or contributory cause of the veteran's 
death, there is no plausible basis upon which such could be 
related to the veteran's period of service.  See 38 C.F.R. 
§ 3.303.  

The opinions of physicians, Drs. Obra and Costas, who 
summarily noted a history of organic brain syndrome related 
to an in-service head trauma, are not consistent with the 
actual report prepared by Dr. Costas.  Moreover, it does not 
appear that those physicians reviewed service medical 
records.  Rather, they based their statement on a history 
provided them in the context of this claim.  The Court has 
noted that "[a]n opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In this case, an actual factual review 
shows no evidence of residuals of an in-service head injury.  

The Board next notes that the third death certificate, dated 
March 30, 1988, included a cause of death of right eye 
bleeding, as did the fourth and fifth death certificates.  
Dr. Orlanes is the physician who has provided multiple 
medical statements relevant to the veteran's right eye.  That 
physician has indicated treating the veteran for right eye 
problems prior and up to his death.  Specifically, 
Dr. Orlanes indicated that a few hours prior to death, the 
veteran's eyes were swollen and bleeding due to his ill-
fitting prosthesis.  Dr. Orlanes stated that such resulted in 
cellulitis and led to a systemic infection that caused the 
veteran's death.  Dr. Orlanes provided treatment entries 
dated from June 1978 to May 1987, indicating that the veteran 
removed his eye and played with it, and stated that he 
treated the veteran for infection with a fever prior to 
death.  Despite making statements such as the above in the 
course of this appeal, Dr. Orlanes, when questioned in 
connection with a Field Examination in May 1998, admitted 
that he had prepared his certification of the cause of the 
veteran's death in one sitting and based such upon 
information provided by the claimant.  He further indicated 
that he has no medical equipment other than a stethoscope and 
a blood pressure monitor.  Moreover, he specifically admitted 
that, although he had examined the veteran, such examination 
was not for a swollen right eye.

There is no question that the veteran was service-connected 
for enucleation of his right eye.  The medical evidence of 
record shows that his service-connected disability caused 
loss of vision and discomfort.  The Board notes that although 
the veteran complained of right eye bleeding in February 
1987, there is no medical evidence documenting such problem.  
His right eye was examined in March 1987 and bleeding was not 
mentioned.  No other medical record mentions right eye 
bleeding.

The weight of a medical opinion is diminished where that 
opinion is based on an inaccurate factual premise, an 
examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  With respect to the above, 
the Board finds these statements and certifications relevant 
to the veteran's death to be without credibility.  The 
physicians produced statements purportedly based on 
examination of the veteran or review of relevant 
documentation.  However, when pressed by a VA Field Examiner 
in connection with a VA investigation, they clearly indicated 
that their statements concerning the veteran were not, in 
fact, based on relevant treatment or review of medical 
evidence pertinent to the veteran's condition in close 
proximity to and up until the veteran's death.  Rather, their 
statements were evidently manufactured at the appellant's 
request in connection with her claim for VA benefits.  The 
Board further notes as significant that the physicians in 
question have been able to provide few, if any, medical 
records to support their statements concerning the veteran's 
medical condition.  Their statements indicating infections 
and resulting complications pertinent to the right eye 
enucleation were provided to VA the appellant's request in 
pursuit of her claim for VA benefits and were not based on 
medical knowledge or opinion arrived at by review of relevant 
records.  Thus, the Board finds that these opinions relating 
right eye enucleation and residuals thereof to the cause of 
the veteran's death are not credible and are not probative of 
this claim.

The Board notes that the appellant herself has testified that 
the veteran suffered from right eye bleeding and irritation 
and that shortly before his death he was treated for such 
problems.  As indicated above, this is not consistent with 
the essentially negative eye examination in March 1987 and 
the other contemporaneous medical records.  Moreover, the 
Board notes that the Field Examiner found the appellant to be 
exaggerating during the interview and that she appeared to be 
trying to impress upon him the merits of her claim.  Even if 
the appellant's statements were credible, and the Board 
specifically finds that they are not, the appellant has not 
been shown competent to provide a medical opinion to relate 
such eye problems to the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The medical evidence that the Board finds of probative value 
in establishing the cause of the veteran's death in this case 
are the comprehensive clinical reports, diagnostic test 
findings and detailed treatment entries in connection with 
the veteran's hospitalizations in early 1987.  The findings 
and diagnoses in those records are consistent.  The veteran 
was hospitalized for liver disease, diagnosed as cirrhosis, 
in February and March 1987, several months prior to his 
death.  He underwent further hospitalization for liver 
disease, from April 27, 1987 to May [redacted], 1987, only 12 
days before his death.  Such extensive hospitalization records 
are the only consistent medical notations the Board deems 
credible with respect to illnesses the veteran suffered and 
which might have impacted the cause of the veteran's death.  
As discussed above, the Board finds it significant that such 
records do not refer to any residuals of right eye 
enucleation; there are no notations of irritation, sepsis, 
infection, hemorrhage, etc. related to the service-connected 
right eye disability.  

Accordingly, the Board concludes that the competent and 
probative evidence of record, discussed above, suggests that 
the veteran died of liver-related illness, the illness for 
which he was hospitalized for two periods shortly prior to 
his death.  The Board also notes as probative the fact that 
the veteran's son initially gave the cause of death to Dr. 
Ubas as liver "cancer".  Although not the same diagnosis 
shown in the 1987 hospital records, such statement is 
consistent with the veteran's treatment for liver disease.  
It was only later that the veteran's family identified the 
service-connected right eye disorder and/or purported 
residuals of a head injury in service as allegedly being 
linked to the veteran's death.  

There is no competent evidence that the veteran suffered from 
any liver problems during service or within the initial post-
service year.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Nor is 
there competent and probative evidence that any form of liver 
disease or problems residual thereto were etiologically 
linked to the veteran's period of military service.  
3.304(d).  The Board is, of course, cognizant of the 
veteran's statement a few days before his death that he would 
not have liver cirrhosis "if I have my perfect sight."  
However, the veteran was not competent to render such a 
medical opinion.  See Espiritu, supra.

In summary, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  In short, the greater weight 
of the credible and probative evidence of record supports the 
conclusion that the veteran died from non service-connected 
liver disease, not from any disability that had its onset or 
was otherwise related to service.  Accordingly, service 
connection for the cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

